Plaintiff in error, Carl Terry, was convicted in the county court of Canadian county of the offense of unlawful possession of intoxicating liquor, and was, by the judgment of the court entered January 27, 1936, sentenced to pay a fine of $100 and to confinement in the county jail for a period of 60 days. From this judgment an appeal was taken by filing in this court on April 3, 1936, petition in error with case-made attached.
Subsequent to the submission of the cause on September 23, 1936, plaintiff in error filed his motion to dismiss his appeal, which, omitting title, reads: *Page 75 
                       "Motion to Dismiss
"Comes now Carl Terry, the plaintiff in error in the above entitled and numbered cause and moves this court to dismiss the above entitled and numbered cause forthwith.
"[Signed]    Carl Terry."
The Constitution and laws of this state give to every citizen convicted of crime in the courts of the state the right of appeal. When an appeal from a judgment of conviction in the trial court has been perfected and the cause submitted, unless good cause is shown to the contrary, this court has uniformly permitted the plaintiff in error to dismiss his appeal at his election. In the instant cause there is no reason made to appear why a dismissal should not be ordered in compliance with the motion of the plaintiff in error. It is therefore ordered and adjudged that the appeal herein be, and the same is, dismissed. Mandate forthwith.